EXHIBIT C
                                       I'm just going through the document. It looks
                            correct.




                                       Yes.


                                       Okay.




                                       That's correct.




                                       Correct.




                                       I don't see that in this document, so I don't
                            know how to answer the question.


                                       There was debt on the Foodonics books that was
                            -- you know, to me, and so it transferred over. I had
                            my accountants, you know, look at the transaction.




                                       Correct.




                                       Correct.




                                       Not exactly, no.


I'm Kevin Jacques Klempf.
                                       I don't -- I don't know.
          According to the county, yes.
                                                                    I didn't write this document. You know, I had
                                                           the advice of my legal counsel. You would have to ask
          What other assets are owned by the Trust?        them.


          I mean, personal property. You know, just my              Yes, it is.
personal property.


          Yes.
                                                                    I didn't know exactly when I was going to move
                                                           it to me personally, no.
          Yes.
                                                                    Not generally either.
          You know, I'm just -- we have -- there's a
place in New York that's in my Trust.                               I couldn't tell you. I can't give you the
                                                           answer that you're asking for. I mean, I don't know.
          Yeah, personal property like, you know, other
assets.                                                             It was an asset of Foodonics, and I didn't know
                                                           when it was going to happen.
          No.


          Well, I am the beneficiary of my Trust, but               You've asked the question three different
then upon my death my family would be the -- you know,     times, and I can't give you a different answer, or the
the beneficiaries.                                         one you want, I guess.




          Correct.




          Yes.


          What part?
                                                                    Yeah, I see that.


          I mean, the Trust knew about the property that
was on Foodonics' books. I don't understand your
question.                                                           I mean, what's to explain?




          The transfer to my Trust?                                 It's my understanding the Trust had all the
                                                           financials of Foodonics. We have certified audited
          It occurred in 2019.                             statements. All of the assets of Foodonics are on those
                                                           statements, and -- and -- and you had access to all of
                                                           that, or the Trust had access to all of that.
          I don't know when I first decided that was
going to happen.
                                                                    Absolutely.
        That's correct, but they also had interim                  That's correct.
statements, they had access to anything that was asked.


        No.
                                                                   Yes, there is a mortgage.


                                                                   I don't have the exact number, but it's close
        No, I do not remember.                            to 2 million.




                                                                   It's owed to Ameris Bank.


        Yeah. I mean, I financed some property that we
transferred into Foodonics' books. It was about this
amount, and so Foodonics owns that property. It was                That's correct. I thought they were married
debt. I had owned it previously.                          50, but -- or a little more than 50.




                                                                   Yeah. Not quite in that order.


        I owned some -- some commercial property that I            Correct.
transferred into Foodonics, into one of the band
companies, and that debt was recorded, owed to me, so              I am.




that's what I'm talking about.


        There were a couple different pieces of
property. The one on -- in Riverside, and the one on
Bay Street.


        I couldn't tell you exactly when they were                 I recognize my father, but I don't think I
made. It was sometime between 2015 and 2019. It           recognize the other individuals.
wouldn't have been -- it would have been 2016 to 2019,
sometime in that range. I don't know exactly when.                 Yes, he is.


        I know what we paid -- or what I paid for them.
                                                                   You know, I was just trying to determine that.
        I don't have those numbers in front of me, so I   I don't know that it is. It could be. You know, we had
couldn't give you exact numbers, but it was enough to     a processing facility in Jacksonville as well for a
warrant this transfer.                                    period of time, and it's -- it's hard to say. This
                                                          could be Jacksonville, or it could have been Blackshear.
        I -- I -- probably. I don't have the numbers
in front of me to give you exact numbers.
                                                                   I have no idea when this picture was taken. I
                                                          was a child.
        Correct.


                                                                   I couldn't give you the exact year, but it was
        Correct.                                          in the early 70's that I think we really started getting
